Citation Nr: 1309598	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-27 472	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially before the Board in December 2010, at which time it was remanded in order to schedule the Veteran for a hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011, and a transcript of this hearing is in the claims folder.  

The appeal was returned to the Board after the hearing.  In January 2012 the Board denied the Veteran's claim for an initial compensable evaluation for hepatitis.  His claim for TDIU was remanded.  The appeal has now been returned to the Board for further appellate review. 


FINDING OF FACT

On February 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


